PREGERSON, Circuit Judge,
dissenting:
Two aspects of the majority opinion are troublesome. First, the majority requires plaintiffs mounting a First Amendment challenge to show that the challenged ordinance restricts conduct that is “integral to, or commonly associated with, expression.” Maj. at 305. Second, the majority fails to analyze Seattle’s sidewalk ordinance under traditional time, place, and manner standards.
I
Seattle’s sidewalk ordinance bans lying or sitting on sidewalks in the city’s business areas between the hours of 7:00 a.m. and 9:00 p.m. SMC § 15.48.040(A).1 The sidewalk ordinance thus makes it illegal for people to communicate, meet, protest, sleep, beg, solicit alms, or engage in other First Amendment activities on Seattle’s sidewalks whenever sitting or lying is involved. That this ordinance aims at expressive conduct is evidenced by the ordinance’s multiple exceptions that allow sitting and lying in non-expressive situations. SMC § 15.48.040(B).2
*307It is undeniable that city sidewalks are public forums meant for a variety of expressive activities in addition to walking.
Sidewalks ... are among those areas of public property that traditionally have been held open to the public for expressive activities and are clearly within those areas of public property that may be considered, generally without further inquiry, to be public forum property.
United States v. Grace, 461 U.S. 171, 179, 103 S.Ct. 1702, 1708, 75 L.Ed.2d 736 (1983). Indeed, because sidewalks are quintessential public forums, courts normally review an ordinance restricting expressive activity on sidewalks under some form of First Amendment scrutiny.
But according to the majority, constitutionally protected expressive conduct on public sidewalks is limited to conduct “integral to, or commonly associated with, expression.” Maj. at 305. In this way, the majority limits First Amendment protection to conduct already deemed expressive, like flag burning. See maj. at 302-03 (discussing Spence v. Washington, 418 U.S. 405, 94 S.Ct. 2727, 41 L.Ed.2d 842 (1974) and Texas v. Johnson, 491 U.S. 397, 109 S.Ct. 2533, 105 L.Ed.2d 342 (1989)). In truth, expressive conduct comes in many forms and the Supreme Court has not shied away from recognizing that the First Amendment protects a wide variety of such expression. See R.A.V. v. City of St. Paul, 505 U.S. 377, 112 S.Ct. 2538, 120 L.Ed.2d 305 (1992) (burning crosses); Schad v. Borough of Mt. Ephraim, 452 U.S. 61, 101 S.Ct. 2176, 68 L.Ed.2d 671 (1981) (live nude dancing); Tinker v. Des Moines Indep. Community Sch. Dist., 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969) (wearing black armbands). From time to time, the Court has even recognized sitting as protected expressive conduct. See Brown v. Louisiana, 383 U.S. 131, 86 S.Ct. 719, 15 L.Ed.2d 637 (1966) (Fortas, J., joined by Warren, C.J., and Douglas, J.) (plurality opinion) (reviewing application of breach of the peace violations involving civil rights sit-in at segregated facility); Garner v. Louisiana, 368 U.S. 157, 82 S.Ct. 248, 7 L.Ed.2d 207 (1961) (same). Yet here, the majority decides that the First Amendment does not protect sitting per se, even though the Court has implicitly recognized that sitting can be a protected form of expression. Id.
The majority also brushes aside the Supreme Court’s decision in Clark v. Community for Creative Non-Violence, 468 U.S. 288, 104 S.Ct. 3065, 82 L.Ed.2d 221 (1984). In Clark, the Court suggested that a ban on sitting or lying in a public forum merits at least some First Amendment consideration.3 Id. at 293, 104 S.Ct. at 3068-69. Although the Court concluded that the Park Service’s ban on overnight camping did not violate the First Amendment, the Court did not reject outright the idea that camping could constitute expressive conduct. Id. Instead, the Court assumed that there was some expressive content in overnight camping done in connection with a demonstration. Id. at 293, 104 S.Ct. at 3068-69. Because camping was restricted in a traditional public forum-a park-the Court applied a time, place, and manner analysis. Id. at 294-98, 104 S.Ct. at 3069-71. Granted, the Court gave the Park Service great leeway, Id. at 299, 104 S.Ct. at 3071-72, but the lesson of Clark concerning the method of analysis is clear; even mundane actions-like camping-may merit some level of First Amendment protection. Id. at 293-99, 104 S.Ct. at 3068-72. The majority minimizes Clark’s applicability to this case, and thus gives short shrift to the constitutional concerns presented here.
II
On its face, I believe that Seattle’s sidewalk ordinance, with its multiple exceptions *308for non-expressive activities, requires more careful scrutiny than the majority opinion offers. A correct analysis of the statute should begin, as Clark did, with the assumption that sitting or lying by people in a traditional public forum can have communicative content. This assumption, that sitting or lying on sidewalks may be expressive conduct, is not cut out of whole cloth. It is in line with Supreme Court cases noted above and the law of the Second Circuit. See Loper v. New York City Police Dep’t, 999 F.2d 699, 704 (2d Cir.1993) (“the presence of an unkempt and disheveled person holding out his or her hand or a cup to receive a donation itself conveys a message of need for support and assistance”); Streetwatch v. National R.R. Passenger Corp., 875 F. Supp. 1055, 1066 (S.D.N.Y.1995) (ruling that Amtrak could not continue to eject people from Pennsylvania Station in New York City simply because they are homeless or appear homeless).
Of course, just because an activity may implicate First Amendment interests does not mean that the government is completely barred from regulating that activity. But the correct method of analysis is not to deny that a First Amendment right is implicated and thus avoid any level of constitutional scrutiny of the ordinance. Rather, courts should determine whether time, place, or manner restrictions on expressive conduct are justified without reference to the content of the expression, are narrowly tailored to serve a significant governmental interest, and leave open ample alternative channels for communicating the information. Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 2753-54, 105 L.Ed.2d 661 (1989) (citations omitted). Seattle’s ordinance is obviously content-neutral; therefore, I conduct three interrelated inquiries: (a) whether Seattle’s interests are significant, (b) whether the ordinance is narrowly tailored to effect those interests, and (c) whether there are alternative forums for communicating this expression.
A
The Seattle City Council drafted the sidewalk ordinance to facilitate the safe and efficient movement of pedestrians and goods on the public sidewalks of commercial areas and to promote economic health in the downtown and neighborhood commercial areas by removing the obstructions to shoppers caused by people sitting and lying on the sidewalk. See Seattle City Council, Statement of Legislative Intent (adopted by the Public Safety Committee meeting held on September 23, 1993) (hereinafter “Statement of Legislative Intent”). On their face, these goals are legitimate and unremarkable.
Public safety is a laudable civic objective, see Heffron v. International Soc’y for Krishna Consciousness, 452 U.S. 640, 649-50, 101 S.Ct. 2559, 2564-65, 69 L.Ed.2d 298 (1981), and I do not argue that First Amendment activities should be protected at the cost of blocking fire exits, for example. But Seattle’s second claim, that it has a significant governmental interest in passing the sidewalk ordinance to preserve the economic vitality of Seattle’s commercial areas, is questionable.
The Seattle City Council declared that:
In some circumstances people sitting or lying on the sidewalks deter many members of the public from frequenting [commercial] areas, which contributes to undermining the essential economic viability of those areas. Business failures and reloca-tions can cause vacant storefronts which contribute to a spiral of deterioration and blight....
Statement of Legislative Intent. In other words, Seattle seeks economic preservation by ridding itself of social undesirables— homeless or otherwise — who sit or lie on the sidewalks, and this is done to protect the sensibilities of shoppers.
Although aesthetics may be a legitimate concern of lawmakers when debating whether to allow signs on utility poles, see Members of the City Council of the City of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 805, 104 S.Ct. 2118, 2128-29, 80 L.Ed.2d 772 (1984), such a concern is questionable when evaluating restrictions that directly impede individual expressive conduct. See DeWeese v. Town of Palm Beach, 812 F.2d 1365, 1369 n. 11 (11th Cir.1987). Fear that *309people may choose to sit or lie on Seattle sidewalks to share their religious or political views, beg or solicit alms, or register voters, is, without more, a less than compelling governmental interest.4 We should hesitate to accord great weight to “a perceived public interest in avoiding the aesthetic discomfort of being reminded on a daily basis that many of our fellow citizens are forced to live in abject and degrading poverty.” Streetwatch, 875 F.Supp. at 1066.
B
Even if we assume that Seattle’s interest in ensuring pedestrian safety and preventing urban blight is substantial, the ordinance is still not narrowly tailored to meet those interests. Ward, 491 U.S. at 798, 109 S.Ct. at 2757-58.
In Ward, the Court explained that to be “narrowly tailored,” an ordinance need not be the “least intrusive means” of achieving the city’s desired end. Id. at 798, 109 S.Ct. at 2757. But Ward also cautioned that “this standard does not mean that a time, place, or manner regulation may burden substantially more speech than is necessary” to reach the government’s desired end. Ward, 491 U.S. at 799, 109 S.Ct. at 2758. Moreover, the Court clarified that a municipality fails the “means-end” prong of the standard when it “regulatefs] expression in such a manner that a substantial portion of the burden on speech does not serve to, advance its goals.” Id.
In Project 80’s, Inc. v. City of Pocatello, 942 F.2d 635, 638 (9th Cir.1991), we noted that “restrictions which disregard far less restrictive and more precise means are not narrowly tailored.” The Supreme Court took up this view in City of Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 417 n.13, 113 S.Ct. 1505, 1510 n.13, 123 L.Ed.2d 99 (1993). The Court explained that, although a regulation need not be the “least restrictive” means of serving the relevant governmental interest, “if there are numerous and obvious less-burdensome alternatives to the restriction on ... speech, that is certainly a relevant consideration in determining whether the ‘fit’ between ends and means is reasonable.” Id.
Seattle claims that it enacted its sidewalk ordinance to promote public safety and orderly movement of pedestrians and to protect the local economy by maintaining the aesthetic attractiveness of the “Downtown Zone” and “Neighborhood Commercial Zones,” SMC § 15.48.040(A). These are worthy civic goals. But obvious, less-restrictive alternatives to the sidewalk ordinance are already available or can be easily developed.
Under Seattle Municipal Code § 12A. 12.015, it is a misdemeanor to intentionally obstruct the passage of a pedestrian or vehicle in a public right-of-way.5 Seattle *310argues that § 12A.12.015 by itself does not adequately remedy its alleged public safety concerns because the ordinance requires the city to prove “an individual’s criminal intent to block the passage of others.” Appellees’ Brief at 19 n. 22. Seattle could alleviate these concerns by requiring its police to give notice to a person sitting or lying on the sidewalk similar to the notice of violation provided for in the challenged sidewalk ordinance. SMC § 15.48.040(C). Failure to move after being notified that one is obstructing a public right-of-way would provide evidence that a person has “intentionally” obstructed pedestrian traffic. SMC § 12A.12.015(B).
Moreover, if easing the prosecutorial burden is the real issue here, then Seattle could easily make it a civil infraction to obstruct pedestrian traffic or to aggressively beg. Such an ordinance, if passed, would make it a violation to obstruct the sidewalk and would thus precisely deal with the pedestrian safety problem and the shopping deterrence problem alleged as significant governmental interests. Alternatively, Seattle could pass a civil infraction ordinance that restricts people from lying and sitting only in the most congested areas, such as those areas near street corners or building entrances.
There are other more reasonable means to battle perceived urban blight than the sidewalk ordinance at issue here. If the prevention of harassment or assault is a concern, Seattle could employ traditional law enforcement methods, such as prosecuting those who commit such crimes. See Martin v. Struthers, 319 U.S. 141, 148, 63 S.Ct. 862, 865-66, 87 L.Ed. 1313 (1943). Similarly, if litter and squalor are a concern, punishing those personally responsible is a less-restrictive option. See Schneider v. New Jersey, 308 U.S. 147, 162, 60 S.Ct. 146, 151, 84 L.Ed. 155 (1939).
I am also unconvinced that the sidewalk ordinance is narrowly tailored given the safety and aesthetic problems that the ordinance leaves untouched. For instance, pedestrian safety may be compromised when friends stop to chat on a busy street corner. Safety as well as pleasing aesthetics are threatened when office workers congregate outside of buildings for smoking breaks. Similarly, safety and aesthetics are placed at risk when people sit on the sidewalk while waiting for city buses.6 Seattle’s ordinance doesn’t come close to preventing the above mentioned aesthetic and safety concerns, and we should not validate the sidewalk ordinance absent a better means-ends fit.
C
. The majority also asserts that plaintiffs remain free to sit and lie expressively in other places in Seattle. Yet one wonders if there are many places in Seattle where homeless people will be welcome, much less allowed to sit or lie on the sidewalk.
We have held that an alternative forum is inadequate if the speaker is not permitted to reach his “intended audience.” Bay Area Peace Navy v. United States, 914 F.2d 1224, 1229 (9th Cir.1990). In Bay Area Peace Navy, we invalidated a Coast Guard regulation that prohibited protesters from demonstrating within a 75-yard radius of the pier-during the annual “Fleet Week” celebration. We found that the 75-yard zone completely insulated the audience from the anti-war and anti-militarization views of the demonstrators. Id. at 1230. This reasoning also applies to other expressive conduct. See Students Against Apartheid Coalition v. O’Neil, 660 F.Supp. 333, 339-40 (W.D.Va.1987) (holding that university regulation prohibiting shanties on lawn of building where Board of Visitors meets, impermissibly insulates the Board, the intended audience, from the protest), aff'd, 838 F.2d 735 (4th Cir.1988).
*311The majority opinion upholds an ordinance that severely restricts people from engaging in expressive conduct while sitting and lying on the sidewalks of Seattle’s downtown and neighborhood business zones. The effects are clear. The homeless and their advocates are deprived of the effective use of these sidewalks that are key locations for soliciting alms and making known the plight of the downtrodden. Others are deprived of a good place to sit and share their music, philosophies, or religious beliefs. No other area of Seattle has the density or diversity of audience found in these commercial centers.
Ill
Our Constitution affords people the “right to be let alone,” Olmstead v. United States, 277 U.S. 438, 478, 48 S.Ct. 564, 572, 72 L.Ed. 944 (1928) (Brandéis, J., dissenting), as well as a right to free expression in a public forum, Hague v. CIO, 307 U.S. 496, 59 S.Ct. 954, 83 L.Ed. 1423 (1939). At a minimum, this gives us the right to express ourselves on public sidewalks. If Seattle wants to secure public safety and prevent urban blight, then there are far less-restrictive and more reasonable alternatives to the current sidewalk ordinance. That Seattle has not pursued such alternatives suggests that the city’s real objective is to sweep its commercial zones clear of homeless people and other social pariahs.
The majority validates an unconstitutional burden on free expression in Seattle’s key public forums. Accordingly, I dissent.
ORDER
Sept. 17, 1996
The opinion filed March 18,1996 is amended as follows:
The petition for rehearing is denied in all other respects. Judge Pregerson would grant the petition for rehearing.
A judge called for a vote on the suggestion for rehearing en bane, but the suggestion failed to obtain the votes of a majority of active judges. The suggestion is therefore rejected.

.Section 15.48.040, entitled "Sitting or lying down on public sidewalks in downtown and neighborhood commercial zones,” reads:
A. Prohibition. No person shall sit or lie down upon a public sidewalk, or upon a blanket, chair, stool, or any other object placed upon a public sidewalk, during the hours between 7:00 a.m. and 9:00 p.m. in the following zones:
1. The Downtown Zone, defined as the area bounded by the Puget Sound waterfront on the west, South Jackson Street on the south, Interstate 5 on the East, and Denny Way and Broad Street on the North.
2. Neighborhood Commercial Zones, defined as areas zoned as Pioneer Square Mixed (PSM), International District Mixed (IDM), Commercial 1(C1), Commercial 2(C2), Neighborhood Commercial 1(NC1), Neighborhood Commercial 2(NC2), and Neighborhood Commercial 3(NC3).


. Subsection B, reads:
B. Exceptions. The prohibition in Subsection A shall not apply to any person:
1. sitting or lying down on a public sidewalk due to a medical emergency;
2. who, as the result of a disability, utilizes a wheelchair, walker, or similar device to move about the public sidewalk;
3. operating or patronizing a commercial establishment conducted on the public sidewalk pursuant to a street use permit; or a person participating in or attending a parade, festival, performance, rally, demonstration, meeting, or *307similar event conducted on the public sidewalk pursuant to a street use or other applicable permit;
4. sitting on a chair or bench located on the public sidewalk which is supplied by a public agency or by the abutting private property owner; or
5. sitting on a public sidewalk within a bus stop zone while waiting for public or private transportation....


. Of course, the Court issued a caveat that it was not holding all conduct to be presumptively expressive. See 468 U.S. at 293 n. 5, 104 S.Ct. at 3069 n. 5. But footnote 5 does not preclude First Amendment scrutiny of an ordinance that bans people from sitting or lying on a public sidewalk. Here, plaintiffs provided examples of expressive conduct that involved sitting or lying on sidewalks.


. In Pottinger v. City of Miami, 810 F.Supp. 1551 (S.D.Fla.1992), remanded for limited purposes, 40 F.3d 1157 (11th Cir.1994), the court struck down an ordinance under which the homeless were arrested in Miami as overbroad, and ruled that Miami's practice of arresting homeless persons for activities such as sleeping, standing, and congregating in public places violated the Eighth Amendment and the right to travel. Although it was not analyzing the Miami ordinance under strict First Amendment scrutiny, the court nevertheless found that "the City's interest in promoting tourism and business and in developing the downtown area are at most substantial, rather than compelling, interests.” Pottinger, 810 F.Supp. at 1581 (emphasis added).


. SMC § 12A.12.015, entitled “Pedestrian Interference,” reads as follows:
A. The following definitions apply in this section:
1."Aggressively beg” means to beg with the intent to intimidate another person into giving money or goods.
2. “Intimidate” means to engage in conduct which would make a reasonable person fearful or feel compelled.
3. "Beg” means to ask for money or goods as a charity, whether by words, bodily gestures, signs, or other means.
4. "Obstruct pedestrian or vehicular traffic” means to walk, stand, sit, lie, or place an object in such a manner as to block passage by another person or a vehicle, or to require another person or a driver of a vehicle to take evasive action to avoid physical contact. Acts authorized as an exercise of one’s constitutional right to picket or to legally protest, and acts authorized by a permit issued pursuant to the Street Use Ordinance, Chapters 15.02 through 15.50 of the Seattle Municipal Code, shall not constitute obstruction of pedestrian or vehicular traffic.
5. "Public place” means an area generally visible to public view and includes alleys, bridges, buildings, driveways, parking lots, parks, plazas, sidewalks and streets open to the *310general public, including those that serve food or drink or provide entertainment, and the doorways and entrances to buildings or dwellings and the grounds enclosing them.
B. A person is guilty of pedestrian interference if, in a public place, he or she intentionally:
1. Obstructs pedestrian or vehicular traffic; or
2. Aggressively begs.
C. Pedestrian interference is a misdemeanor.


. Sitting while waiting for a bus is perfectly legal under one of the exceptions to the ordinance. SMC § 15.48.040(B)(5).